                                    Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 1 of 6 Page ID #:1



                                          1   LINDA BALDWIN JONES, Bar No. 178922
                                              LISL SOTO, Bar No. 261875
                                          2   RYAN B. KADEVARI, Bar No. 302957
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              E-Mail: lbjones@unioncounsel.net
                                          6           lsoto@unioncounsel.net
                                                      rkadevari@unioncounsel.net
                                          7

                                          8   Attorneys for Plaintiffs

                                          9                                    UNITED STATES DISTRICT COURT

                                         10                                CENTRAL DISTRICT OF CALIFORNIA

                                         11   THE BOARD OF TRUSTEES, in their                      No.
                                              capacities as Trustees of the OPERATING
                                         12   ENGINEERS LOCAL 501 SECURITY FUND;                   COMPLAINT FOR BREACH OF
                                                                                                   CONTRACT, DAMAGES, AND AUDIT
                                         13   and THE BOARD OF TRUSTEES, in their                  (ERISA 29 U.S.C. §1001, et seq.,
                                              capacities as Trustees of the CENTRAL                29 U.S.C. §185)
                                         14   PENSION FUND OF THE INTERNATIONAL
                                              UNION OF OPERATING ENGINEERS,
                                         15
                                                                               Plaintiffs,
                                         16

                                         17           v.
                                         18   PACIFIC DESIGN CENTER 1, LLC.,
                                         19                                    Defendant.
                                         20

                                         21          Plaintiffs complain of Defendant, and for cause of action allege:

                                         22                      JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                         23                                                   I.
                                         24          This action arises under and is brought pursuant to section 502 of the Employee
                                         25   Retirement Income Security Act, as amended (ERISA) (29 U.S.C. § 1132), and section 301 of the
                                         26   Labor Management Relations Act (LMRA) (29 U.S.C. § 185). Venue properly lies in this district
                                         27   court since contributions are due and payable in the County of Los Angeles. Therefore,
                                         28   intradistrict venue is proper.
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                               1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                  COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                 Case No.
                                  Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 2 of 6 Page ID #:2



                                         1                                                PARTIES

                                         2                                                    II.

                                         3          At all times material herein, Operating Engineers Local 501 Security Fund and The

                                         4   Central Pension Fund of The International Union of Operating Engineers (hereinafter collectively

                                         5   referred to as the “Trust Funds” or “Funds”) were, and now are, employee benefit plans created

                                         6   by a written Trust Agreement subject to and pursuant to section 302 of the LMRA (29 U.S.C.

                                         7   § 186), and multi-employer employee benefit plans within the meaning of sections 3, 4 and 502

                                         8   of ERISA (29 U.S.C. §§ 1002, 1003 and 1132). Each of the above-named Trust Funds is

                                         9   administered by a Board of Trustees which may bring this action in the name of the Trust Funds

                                    10       pursuant to the express provisions of the Trust Agreements. The above named Trust Funds and

                                    11       their respective Board of Trustees shall hereinafter be designated collectively as “Plaintiffs”.

                                    12                                                        III.

                                    13              At all times material herein, Pacific Design Center 1, LLC., (hereinafter referred to as

                                    14       “Defendant” or “Pacific Design”) was a Limited Liability Company organized under the laws of

                                    15       the State of Delaware. Defendant has been an employer within the meaning of section 3(5) and

                                    16       section 515 of ERISA (29 U.S.C. §§ 1002(5), 1145) and an employer in an industry affecting

                                    17       commerce within the meaning of section 301 of the LMRA (29 U.S.C. § 185). Pacific Design, a

                                    18       Delaware Limited Liability Company, is doing business in California.

                                    19                    ALLEGATIONS APPLICABLE TO ALL CLAIMS FOR RELIEF
                                    20                                                        IV.

                                    21              At all relevant times, Defendant was signatory and bound to a written Collective

                                    22       Bargaining Agreement with the International Union of Operating Engineers Local No. 501

                                    23       (hereinafter “Union”), a labor organization within the meaning of section 301 of the Labor

                                    24       Management Relations Act (29 U.S.C. § 185). A true and correct copy of the Collective

                                    25       Bargaining Agreements is attached hereto as Exhibit "A". In addition, the Defendant was also

                                    26       signatory and bound to a “Subscriber’s Participation Agreement” with the Union and the

                                    27       Operating Engineers Local 501 Security Fund. A true and correct copy of the Subscriber’s

                                    28       Participation Agreements is attached hereto as Exhibit “B”. In addition to the two
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                2
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                Case No.
                                  Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 3 of 6 Page ID #:3



                                         1   aforementioned Agreements, Defendant was further bound to a “Participating Agreement”

                                         2   between Defendant, the Union, and the Central Pension Fund of the International Union of

                                         3   Operating Engineers. A true and correct copy of the Participating Agreements is attached hereto

                                         4   as Exhibit “C”. The Agreements by their terms incorporate the Trust Agreements establishing

                                         5   each of the Trust Funds. Pursuant to the Collective Bargaining Agreements and Subscriber’s

                                         6   Participating Agreements, Defendant agreed to remit monthly contributions to the Operating

                                         7   Engineers Local 501 Security Fund for employees performing covered work and that it would be

                                         8   further subject to and bound by all of the terms, provisions, and conditions of the Trust

                                         9   Agreement as incorporated by the terms of the Agreements. In addition, pursuant to the

                                    10       Collective Bargaining Agreements and Participating Agreements, Defendant promised that it

                                    11       would contribute and pay to the Central Pension Fund of the International Union of Operating

                                    12       Engineers the hourly amounts required by said Agreements for each hour paid for or worked by

                                    13       any of its employees who performed any work covered by said Agreements and that it would be

                                    14       further subject to and bound by all of the terms, provisions, and conditions of the Trust

                                    15       Agreement as incorporated by the terms of the Agreements.

                                    16                                                         V.

                                    17                The above-mentioned Agreements provide for prompt payment of all employer

                                    18       contributions to the various Trust Funds and provide for liquidated damages, not as a penalty but

                                    19       as a reasonable attempt to provide for payments to cover the damages incurred by the Trust Funds

                                    20       in the event of a breach by the employer where it would have been impracticable or extremely

                                    21       difficult to ascertain the losses to the Trust Funds. The Agreements also provide for the payment

                                    22       of interest on all delinquent contributions, attorneys’ fees, audit costs, other collection costs, and

                                    23       for the audit of the signatory employer or employers’ books and records in order to permit the

                                    24       Plaintiffs to ascertain whether all fringe benefit contributions have been timely paid as required

                                    25       by the Agreements and law.

                                    26       ///

                                    27       ///

                                    28       ///
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                3
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                   Case No.
                                  Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 4 of 6 Page ID #:4



                                         1                                      FIRST CLAIM FOR RELIEF
                                                                                (BREACH OF CONTRACT)
                                         2
                                                                                               VI.
                                         3

                                         4            Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                         5                                                    VII.

                                         6            Pursuant to the Agreements and the Trust Agreements, an audit of the books and records

                                         7   of Defendant for the period of January 1, 2009 to April 30, 2016 was conducted. The results of

                                         8   said audit revealed that fringe benefit contributions to the Trust Funds have not been submitted as

                                         9   required by said Agreements.

                                    10                                                        VIII.

                                    11                Written demand has been made of Defendant for payment of the amounts determined to

                                    12       be due and owing pursuant to the audit; however, Defendant has neglected, refused, and failed to

                                    13       pay such amounts and there is now due, owing and unpaid to Plaintiff Operating Engineers Local

                                    14       501 Security Fund contributions in the sum of at least $23,071.17, plus interest in the amount of

                                    15       $8,486.63, which continues to accrue, and liquidated damages equal to 20% of said delinquent

                                    16       contributions to the Operating Engineers Local 501 Security Fund. Furthermore, Defendant owes

                                    17       Plaintiff Central Pension Fund of the International Union of Operating Engineers contributions in

                                    18       the sum of at least $17,397.44, plus liquidated damages of at least $2,609.62, and interest in the

                                    19       amount of $8,363.36, which continues to accrue.

                                    20                                                         IX.

                                    21                Plaintiffs are the intended third-party beneficiaries of the Collective Bargaining

                                    22       Agreements, but Trust Fund contribution delinquencies are excluded from the arbitration

                                    23       provisions of the Collective Bargaining Agreements.

                                    24                                                         X.

                                    25                Plaintiffs have complied with all conditions on their part to be performed under the terms

                                    26       of the applicable Agreements.

                                    27       ///

                                    28       ///
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                 4
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                    COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                   Case No.
                                  Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 5 of 6 Page ID #:5



                                         1                                                    XI.

                                         2          Plaintiffs are entitled to reasonable attorneys’ fees, liquidated damages, interest, audit

                                         3   costs, and other reasonable expenses incurred in connection with this matter due to Defendant’s

                                         4   failure and refusal to pay all fringe benefit contributions due and owing pursuant to the terms of

                                         5   the applicable Labor Agreements, Trust Agreements, and ERISA section 502(g)(2) (29 U.S.C.

                                         6   § 1132(g)(2).

                                         7                               SECOND CLAIM FOR RELIEF
                                                                (ACTUAL DAMAGES FOR BREACH OF CONTRACT)
                                         8

                                         9                                                   XII.

                                    10              Plaintiffs incorporate and reallege by reference all the allegations stated hereinabove.

                                    11                                                       XIII.

                                    12              Defendant has failed, neglected and refused to make timely fringe benefit contributions as

                                    13       required by the applicable Collective Bargaining Agreement and Trust Agreements, and has

                                    14       caused Plaintiffs actual damages to be proven at the time of trial.

                                    15              WHEREFORE, Plaintiffs pray judgment against Defendant, Pacific Design Service

                                    16       Company, Inc., as follows:

                                    17              1.       That Defendant be ordered to pay contributions in the amount of $23,071.17 to

                                    18                       the Operating Engineers Local 501 Security Fund, and $17,397.44 to the Central

                                    19                       Pension Fund of the International Union of Operating Engineers;

                                    20              2.       That Defendant be ordered to pay liquidated damages in the amount of $4,614.23

                                    21                       and interest in the sum estimated to be at least $8,486.63 to the Operating

                                    22                       Engineers Local 501 Security Fund, and liquidated damages in the amount of

                                    23                       $2,609.62 and interest in the sum estimated to be at least $8,363.36 to the Central

                                    24                       Pension Fund of the International Union of Operating Engineers;

                                    25              3.       That Defendant be ordered to pay actual damages according to proof;

                                    26              4.       That this Court issue an Order directing and permanently enjoining Defendant to

                                    27                       submit to the Trust Funds, all reports and contributions due and owing by

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                               5
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                Case No.
                                  Case 2:19-cv-05615-JAK-AS Document 1 Filed 06/27/19 Page 6 of 6 Page ID #:6



                                         1                    Defendant, plus interest, attorneys’ fees, and costs as provided in ERISA sections

                                         2                    502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2);

                                         3           5.       That this Court issue an Order permanently enjoining Defendant for so long as it

                                         4                    remains obligated to contribute to the Trust Funds, from failing, neglecting, or

                                         5                    refusing to timely submit required monthly contributions reports and payments as

                                         6                    required by the terms of the collective bargaining agreements, Trust Agreements

                                         7                    and ERISA sections 502(a)(3) and (g)(2) (29 U.S.C. § 1132(a)(3), (g)(2));

                                         8           6.       That Defendant be ordered to pay attorney’s fees;

                                         9           7.       That Defendant be ordered to pay costs of suit herein;

                                    10               8.       That this Court grant such further relief as this Court deems just and proper; and

                                    11               9.       That this Court retain jurisdiction of this matter to enforce the Order compelling an

                                    12                        Audit and payment of all amounts found due and owing.

                                    13

                                    14       Dated: June 27, 2019                            WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                    15
                                                                                             /S/ RYAN B. KADEVARI
                                    16
                                                                                      By:    RYAN B. KADEVARI
                                    17                                                       Attorneys for Plaintiffs
                                             147704\1028177
                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation
                                                                                                6
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501                 COMPLAINT FOR BREACH OF CONTRACT, DAMAGES, AND AUDIT
           (510) 337-1001
                                                Case No.
